Rao, Chief Judge:
The merchandise covered by the protests listed in the schedule annexed to this decision and made a part hereof, con*6sists of heavyweight cotton suede cloth which was assessed with duty at various rates pursuant to the provisions of paragraph 904 of the Tariff Act of 1930, as modified 'by the Protocol of Terms of Accession by Japan to the General Agreement on Tariffs and Trade, 90 Treas. Dec. 234, T.D. 53865, supplemented by Presidential notification, 90 Treas. Dec. 280, T.D. 53877, for cotton cloth, printed, dyed, or colored, of average yarn number, not over 60 and valued not over 90 cents per pound, or over 60 but not over 80 and valued not over $1.40 per pound, and also where applicable an additional 2y2 per centum ad valorem pursuant to the provisions of paragraph 904(d) of said act, as modified by the General Agreement on Tariffs and Trade, 82 Treas. Dec. 305, T.D. 51802, for the cotton cloth woven with eight or more harnesses.
It is claimed in said protests that said cloth is properly dutiable at the rate of 11 per centum ad valorem pursuant to the provisions of paragraph 907 of said act, as modified by the General Agreement on Tariffs and Trade, supra, supplemented by Presidential Proclamation No. 3191, 92 Treas. Dec. 175, T.D. 54399, for waterproof cloth, wholly or in chief value of cotton or other vegetable fiber, but not in part of india rubber.
These protests have been submitted for decision upon a written stipulation of counsel for the respective parties hereto which reads as follows:
IT IS STIPULATED AND AGREED by and between counsel for the plaintiffs and the Assistant Attorney General for the United States:
_ That the items marked “A”, and checked JD (Import Spec’s Initials) by_Import Specialist John H. Devine (Import Spec’s Name) on the invoices covered by the protests enumerated on the schedule attached hereto and made a part hereof, and assessed with duty at various rates within paragraph 904, Tariff Act of 1930, as modified, consist of Quality VV9 and 430 heavyweight cotton suede cloth, weighing 11 ounces or over per square yard, similar in all material respects to the merchandise the subject of N. Erlanger Blumgart & Co., Inc. v. United States, C.D. 3092, wherein the merchandise was held dutiable at 11 per centum ad valorem within paragraph 907 of said Act as modified by T.D. 51802 and supplemented by T.D. 54399.
That the record in C.D. 3092 be incorporated and made a part of the record in the protests enumerated on the schedule attached hereto and made a part hereof, and that the protests be deemed submitted on this stipulation, the protests being limited to the items marked with the letter “A”, as aforesaid, and abandoned as to all other items.
Upon the agreed statement of facts and the cited authority, we hold the merchandise here in question, identified by invoice items, marked and checked as aforesaid, to be dutiable at the rate of 11 per centum ad *7valorem, as provided in said paragraph 907 of said act, as modified and supplemented, sufra, as waterproof cloth, wholly or in chief value of cotton or other vegetable fiber, but not in part of india rubber. To the extent indicated, the specified claim in the protests is sustained.
Judgment will be entered accordingly.